This is an action by King against Freeman to recover damages for the negligent breeding of his mare to a jack of the defendant.
The sole question here is whether there is any evidence to support this verdict. We think so. It could serve no useful purpose to reproduce this evidence on account of its nature. Suffice it to say, that in our opinion, a question of fact was presented by the evidence, and the same was submitted to the jury under proper instructions, and under the established rule of this court, the verdict of the jury having been approved by the trial court and there being evidence reasonably tending to support it, we cannot disturb the same.
The judgment of the lower court is affirmed.
By the Court: It is so ordered.